Citation Nr: 1539868	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-04 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for a cervical spine disability.



REPRESENTATION

Appellant represented by:	Harry Binder, Attorney



ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran had active service from August 2004 to December 2004, August 2005 to February 2006, and June 2007 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran also perfected appeals from the May 2010 rating decision as to claims for service connection for a right knee disability and a low back disability.  In a January 2015 rating decision the RO granted both of those claims, which therefore are no longer on appeal before the Board. 

In October 2014 the Board remanded the case to the RO for further development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran does not have a diagnosed cervical spine disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A letter in August 2009 satisfied the duty to notify.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's available service treatment records and post-service VA treatment records have also been obtained.  Some service treatment records are missing and are considered unavailable.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  There is no indication that any relevant Social Security Administration records are missing.

The Veteran was provided VA medical examinations in April 2011 and December 2014.  These examinations are considered adequate in that they are based on review of the Veteran's medical history, describe the claimed disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal





II.  Applicable Legal Criteria

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2014). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Without proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirements of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2104); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  Id.

III.  Evidence and Analysis

Service treatment records include a January 2006 post-deployment health assessment report, which shows no complaints or findings of any neck or cervical spine problems.

Service treatment records include a pre-deployment health assessment report dated in May 2007, which noted no neurologic or orthopedic problems following interview/examination of the Veteran. 

During a May 2007 service examination the Veteran reported no problems regarding the neck or cervical spine.  On examination, the evaluation was normal for spine and other musculoskeletal system.

Service treatment records include a June 2007 record of medical care showing that on review of systems, the Veteran had no neck symptoms or musculoskeletal symptoms.  

Service treatment records include a December 2007 report of medical care, which shows that the Veteran was seen while in Iraq following his fourth IED (improvised explosive device) exposure in two years.  This one exploded adjacent to the vehicle he was driving.  On testing for neurological and other residuals, findings included that his neck was normal.  The assessment was "injury from terrorist explosion blast."

Service treatment records include a May 2008 post-deployment health assessment report following deployment to Kuwait that began in September 2007.  In that report the Veteran reported that he had had back pain during deployment and presently.  He also reported he had muscle joint pain.  The Veteran also reported he had occasional pain of the right elbow and right knee, and had developed intermittent headaches.  There are no complaints regarding any neck/cervical spine problems.

Service treatment records include a March 2009 post-deployment health assessment report showing that the Veteran reported he was not injured during prior deployment.  He reported he had no problems referable to neck or cervical spine problems.

VA treatment records dated since 2008 show that the Veteran was first seen for complaints of neck pain in August 2010.  That record noted that the Veteran was weight lifting when he strained his upper arm.  On examination the findings included that the neck was tight bilaterally.  The assessment included neck strain.

During an April 2011 VA examination, the Veteran reported back pain that can radiate into the neck.  The Veteran was exposed to an IED in 2007 that "hit his truck.  The Veteran started developing neck pain."  He reported complaints of neck pain across C6-C7 and C4-C5.  After physical examination, the report includes impressions of cervical pain with full and normal range of motion at the cervical spine, normal extremity examination, and normal grip strength.  

The examiner opined that the Veteran had a normal cervical spine examination.  The examiner stated that it is as likely as not any cervical spine issues, despite a normal clinical examination, probably started in the service.

The report of a December 2014 VA examination shows that after review of available records, the examiner opined that the claimed cervical spine disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  

As rationale, the examiner stated that there was no documentation in service/active duty of neck pain.  The examiner noted there was medical evidence that neck pain associated with weight lifting was dated in August 2010, which was well over a year after deployment/active duty.  The examiner also noted that there were no complaints during visits prior to August 2010.  Also, the examiner noted that a treatment record dated in August 2010 showed complaints of neck pain; the Veteran reported he was weight lifting.  The examiner also noted that examination of the cervical spine was normal. 

In a follow-up addendum (memorandum) to the December 2014 VA examination report, that VA physician noted that there was no documentation of a cervical spine/neck condition.  The examiner emphasized that the first mention of neck pain was in the VA note dated in August 2010, which was associated with weightlifting by the Veteran.  The examiner also emphasized that examination of the neck was entirely normal.  

On review of the record, the Veteran has reported complaints of neck pain; however, there is no diagnosis of a cervical spine disability diagnosed at any time.  Pain is not a disability for which VA compensation is payable in the absence of an underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

No diagnosis of specific cervical spine disablement is shown and the Veteran lacks the required medical education and training to render competent any opinion or statement of his as to medical diagnosis or etiology.  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994)

In the absence of proof of a disability at any time during the appeal period, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability"). 

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding of chronic disability of the cervical spine at any time during the appeal period.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


